Exhibit 10.2

AMENDMENT TO

BANCORPSOUTH, INC. LONG-TERM EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENTS

THIS AMENDMENT amends the agreements listed herein between BancorpSouth, Inc.
(the “Company”) and James R. Hodges (the “Participant”) in connection with
certain awards made under the BancorpSouth, Inc. Long-Term Equity Incentive Plan
(the “Plan”). Certain capitalized terms used in this Amendment have the same
meaning as the definitions of such terms that are provided in the Plan, except
as otherwise provided herein.

RECITALS:

WHEREAS, the Company granted the following Restricted Stock awards that provide
Common Stock that remain subject to forfeiture upon termination of employment:

 

Restricted Stock    Shares Awarded    Vesting Date

March 26, 2013

   10,000    May 15, 2018

January 15, 2014

     4,700    May 15, 2019

January 2, 2015

     5,200    May 15, 2020

January 27, 2016

     7,000    May 15, 2021

January 24, 2017

     6,000    May 15, 2022

WHEREAS, the Company granted the following Performance Share awards that allow
the Participant to earn shares of Common Stock pursuant to achievement of
performance goals over a performance period, subject to the further requirement
that the Participant remain employed by the Company for one year after the
performance period:

 

Performance Shares    Shares Awarded    Payment Date

January 2, 2015

   2,600    January 1, 2018

January 27, 2016

   3,500    January 1, 2019

January 3, 2017

   3,000    January 1, 2020

WHEREAS, the Participant has announced his intention to retire effective
October 6, 2017, and Participant has also entered into a long-term agreement
with the Company and BancorpSouth Bank on even date herewith in order to
continue to provide certain consulting services described therein (the
“Consulting Agreement”), to be effective immediately upon his retirement;

WHEREAS, under the terms of the agreements for each of the Restricted Stock and
Performance Share Awards (the “Award Agreements”), the Participant’s retirement
would result in a forfeiture of such Awards and, as partial consideration for
Participant’s obligations to the Company under the Consulting Agreement, the
Company desires to amend the Award Agreements so that Participant may continue
to earn and become vested in the Awards;

WHEREAS, the Executive Compensation and Stock Incentive Committee, as
administrator of the Plan, has determined that this modification does not
diminish the rights of the Participant and that the Plan permits the awards to
be so modified without further action or the consent of the Participant;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Award Agreements is amended as follows to reflect the
foregoing:

1.    Continuation of Service. The terms of the Award Agreement are modified so
that Participant’s continued service under the Consulting Agreement shall be
deemed to be “employment” under each Award Agreement.

2.    Limit on Performance Shares. With respect to the Performance Share Awards,
the calculation of the shares that are earned described in Paragraph 2 of the
Award Agreements shall be based on performance through October 6, 2017. No
additional shares may be earned with respect to performance on or after
October 7, 2017.

3.    Payment Date. The payment date of the Performance Shares will be the date
stated in Paragraph 4 of the respective Award Agreements, and indicated in this
Amendment, subject to the conditions stated therein as modified by paragraph 1
of this Amendment.

4.    Vesting Date. The Participants rights in the Restricted Stock Awards will
become vested on the date stated in Paragraph 2(a) of the respective Award
Agreements, and indicated in this Amendment, subject to the conditions stated
therein as amended by paragraph 1 of this Amendment.

5.    All other terms of the Restricted Stock and Performance Share Awards that
are contained in the Award Agreements and the Plan shall continue in full force
and effect.

IN WITNESS WHEREOF, the Company has executed this Instrument on this the 26th
day of September, 2017.

 

BANCORPSOUTH, INC. /s/ James D. Rollins III

James D. Rollins III

Chairman & Chief Executive Officer

 

2